Exhibit 10.2

CSW INDUSTRIALS, INC.

AMENDED AND RESTATED

2015 EQUITY AND INCENTIVE COMPENSATION PLAN

Recitals:

The CSW Industrials, Inc. 2015 Equity and Incentive Compensation Plan was
originally adopted by the Board (as defined herein), and approved by Capital
Southwest Corporation (as sole shareholder) in September 2015, prior to the
Distribution Date (as defined herein).

On December 9, 2016, the Board of Directors approved amendments to Section 12 of
the Plan, and this Amended and Restated 2015 Equity and Incentive Compensation
Plan reflects such amendments.

 

1. Purpose. The purpose of this Plan is to attract and retain officers,
non-employee Directors, officers and other key employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for
performance. In addition, this Plan permits the issuance of awards in
substitution for awards relating to common shares of Capital Southwest
immediately prior to the Share Distribution, in accordance with the terms of the
Employee Matters Agreement.

 

2. Definitions. As used in this Plan:

 

  (a) “Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Committee or the Board, as applicable, in its discretion.

 

  (b) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.

 

  (c) “Award Agreement” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under this Plan. An Award
Agreement may be in an electronic medium, may be limited to notation on the
books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant. With respect to Replacement Awards, the term also includes any
memorandum or summary of terms that may be specified by the Committee, together
with any award agreement under any Capital Southwest Plan that may be referred
to therein.

 

  (d) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Capital Southwest” means Capital Southwest Corporation, a Texas
corporation.

 

  (g) “Capital Southwest Participant” means a current or former employee,
officer or director of Capital Southwest or any of its Subsidiaries or any other
person who holds a stock option, incentive award or restricted share award
granted and outstanding under a Capital Southwest Plan as of the date
immediately prior to the Distribution Date.

 

  (h) “Capital Southwest Plan” means the Capital Southwest 2009 Stock Incentive
Plan, Capital Southwest 2010 Restricted Stock Award Plan and the Capital
Southwest 2014 Executive Compensation Plan, or any similar or predecessor plans
or agreements sponsored or entered into by Capital Southwest or any of its
Subsidiaries including any phantom equity incentive award agreements, under
which any awards remain outstanding as of the date immediately prior to the
Distribution Date.

 

  (i) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

 

1



--------------------------------------------------------------------------------

  (j) “Change in Control” has the meaning set forth in Section 12 of this Plan.

 

  (k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (l) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan consisting solely of no
fewer than two Non-Employee Directors; provided, however, that prior to the
initial formation of the Compensation Committee of the Board, references in this
Plan to the Committee will be deemed to be references to the Board.

 

  (m) “Common Shares” means the common shares, par value $.01 per share, of the
Company or any security into which such common shares may be changed by reason
of any transaction or event of the type referred to in Section 11 of this Plan.

 

  (n) “Company” means CSW Industrials, Inc., a Delaware corporation, and its
successors.

 

  (o) “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

 

  (p) “Date of Grant” means the date specified by the Committee on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units,
Cash Incentive Awards, or other awards contemplated by Section 9 of this Plan,
or a grant or sale of Restricted Shares, Restricted Stock Units, or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee (or its authorized delegate)
takes action with respect thereto).

 

  (q) “Distribution Date” means the effective date of the distribution, in
connection with the Share Distribution, of the Common Shares to the holders of
common shares of Capital Southwest.

 

  (r) “Director” means a member of the Board.

 

  (s) “Employee Matters Agreement” means that certain Employee Matters Agreement
entered by and between the Company and Capital Southwest in connection with the
Share Distribution, dated September 8, 2015.

 

  (t) “Effective Date” means the Distribution Date.

 

  (u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

  (v) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.

 

  (w) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

 

  (x)

“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares, Performance Units or Cash Incentive Awards or, when so
determined by the Committee, Option Rights, Appreciation Rights, Restricted
Shares, Restricted Stock Units, dividend equivalents or other awards
contemplated by Section 9 of this Plan. Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of one or more of the Subsidiaries,
divisions, departments, regions, functions or other organizational units within
the Company or its Subsidiaries. The Management Objectives may be made relative
to the performance of other companies or subsidiaries, divisions, departments,
regions, functions or other organizational units within such other companies,
and may be made relative to an index or one or more of the performance
objectives themselves. The Committee may grant awards subject to Management
Objectives that are either Qualified Performance-Based Awards or are not

 

2



--------------------------------------------------------------------------------

  Qualified Performance-Based Awards. The Management Objectives applicable to
any Qualified Performance-Based Award to a Covered Employee will be based on one
or more, or a combination, of the following metrics (including relative or
growth achievement regarding such metrics):

 

  (i) Profits (e.g., operating income, EBIT, EBT, net income, earnings per
share, residual or economic earnings, economic profit – these profitability
metrics could be measured before certain specified special items and/or subject
to GAAP definition);

 

  (ii) Cash Flow (e.g., EBITDA, free cash flow, free cash flow with or without
specific capital expenditure target or range, including or excluding divestments
and/or acquisitions, total cash flow, cash flow in excess of cost of capital or
residual cash flow or cash flow return on investment);

 

  (iii) Returns (e.g., profits or cash flow returns on assets, invested capital,
net capital employed, and equity);

 

  (iv) Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales in inventory, and days’ sales in payables);

 

  (v) Profit Margins (e.g., profits divided by revenues, gross margins and
material margins divided by revenues, and material margin divided by sales
pounds);

 

  (vi) Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, and total debt
ratio);

 

  (vii) Sales, Margin, Cost Initiative and Stock Price Metrics (e.g., revenues,
revenue growth, revenue growth outside the United States, gross margin and gross
margin growth, material margin and material margin growth, stock price
appreciation, total return to stockholders, sales and administrative costs
divided by sales, and sales and administrative costs divided by profits); and

 

  (viii) Strategic Initiative Key Deliverable Metrics (e.g., one or more of the
following: product development, strategic partnering, research and development,
vitality index, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, and goals relating to acquisitions or divestitures of subsidiaries,
affiliates and joint ventures).

In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Management Objectives or minimum acceptable
level of achievement with respect to such Covered Employee. Notwithstanding the
foregoing, with respect to a Replacement Award, “Management Objectives” shall
mean any performance objectives defined in the applicable Award Agreement.

 

  (y) “Market Value per Share” means, as of any particular date, the closing
price of a Common Share as reported for that date on the NASDAQ Stock Market,
LLC or, if the Common Shares are not then listed on the NASDAQ Stock Market,
LLC, on any other national securities exchange on which the Common Shares are
listed, or if there are no sales on such date, on the next preceding trading day
during which a sale occurred. If there is no regular public trading market for
the Common Shares, then the Market Value per Share shall be the fair market
value as determined in good faith by the Committee. The Committee is authorized
to adopt another fair market value pricing method provided such method is stated
in the Award Agreement and is in compliance with the fair market value pricing
rules set forth in Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

  (z) “Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 promulgated under the Exchange Act
and an “outside director” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder by the U.S. Department of the Treasury.

 

  (aa) “Optionee” means the optionee named in an Award Agreement evidencing an
outstanding Option Right.

 

  (bb) “Option Price” means the purchase price payable on exercise of an Option
Right.

 

  (cc) “Option Right” means the right to purchase Common Shares upon exercise of
an option granted pursuant to Section 4 of this Plan.

 

  (dd) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) an officer or other key
employee of the Company or any Subsidiary, (ii) a person who provides services
to the Company or a Subsidiary that are equivalent to those typically provided
by an employee (provided that such person satisfies the Form S-8 definition of
an “employee”), or (iii) a non-employee Director. Notwithstanding any provision
of this Plan to the contrary, the term “Participant” shall include a Capital
Southwest Participant; provided that, pursuant to Section 23 , a Capital
Southwest Participant who is not otherwise eligible to be a Participant pursuant
to the previous sentences of this definition may receive only Replacement
Awards.

 

  (ee) “Performance Period” means, in respect of Performance Shares, Performance
Units or Cash Incentive Awards or, when so determined by the Committee, Option
Rights, Appreciation Rights, Restricted Shares, dividend equivalents or other
awards contemplated by Section 9 of this Plan, a period of time established by
the Committee within which the Management Objectives relating to such
Performance Shares, Performance Units or Cash Incentive Awards or, when so
determined by the Committee, Option Rights, Appreciation Rights, Restricted
Shares, dividend equivalents or other awards contemplated by Section 9 of this
Plan are to be achieved.

 

  (ff) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.

 

  (gg) “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 of this Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Committee.

 

  (hh) “Plan” means this 2015 Equity and Incentive Compensation Plan.

 

  (ii) “Qualified Performance-Based Award” means any Cash Incentive Award or
award of Performance Shares, Performance Units, Restricted Shares, Restricted
Stock Units or other awards contemplated under Section 9 of this Plan, or
portion of such award, to a Covered Employee that is intended to satisfy the
requirements for “qualified performance-based compensation” under Section 162(m)
of the Code.

 

  (jj) “Replacement Award” means an award that is issued under this Plan in
accordance with the terms of the Employee Matters Agreement in substitution of,
or in accordance with, a stock option, restricted share or incentive award that
was granted under a Capital Southwest Plan. Notwithstanding anything in this
Plan to the contrary, the Replacement Awards will reflect substantially the
original terms of the awards being adjusted, and they need not comply with other
specific terms of this Plan.

 

  (kk) “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.

 

4



--------------------------------------------------------------------------------

  (ll) “Restriction Period” means the period of time during which Restricted
Stock Units are subject to restrictions, as provided in Section 7 of this Plan.

 

  (mm) “Restricted Stock Units” means an award made pursuant to Section 7 of
this Plan of the right to receive Common Shares, cash or a combination thereof
at the end of a specified period.

 

  (nn) “Share Distribution” means the spin-off of the Company pursuant to a
distribution to the holders of common stock of Capital Southwest of all Common
Shares issued and outstanding as of the Distribution Date.

 

  (oo) “Spread” means the excess of the Market Value per Share on the date when
an Appreciation Right is exercised over the Option Price or Base Price provided
for in the related Option Right or Free-Standing Appreciation Right,
respectively.

 

  (pp) “Stockholder” means an individual or entity that owns one or more Common
Shares.

 

  (qq) “Subsidiary” means a corporation, company or other entity (i) more than
50% of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (ii) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, or unincorporated
association), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company; provided , however
, that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which at the time the Company owns or controls, directly or
indirectly, more than 50% of the total combined Voting Power represented by all
classes of stock issued by such corporation.

 

  (rr) “Tandem Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is granted in tandem with an Option Right.

 

  (ss) “Voting Power” means at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company, or members of the board of directors or
similar body in the case of another entity.

 

3. Shares Available Under the Plan.

 

  (a) Maximum Shares Available Under Plan.

 

  (i) Subject to adjustment as provided in Section 11 of this Plan, the number
of Common Shares that may be issued or transferred (A) upon the exercise of
Option Rights or Appreciation Rights, (B) as Restricted Shares and released from
substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards contemplated by Section 9 of this Plan, or (F) in payment
of dividend equivalents paid with respect to awards made under the Plan will not
exceed in the aggregate 1,230,000 Common Shares, plus any Common Shares that
become available under this Plan as a result of forfeiture, cancellation,
expiration, or cash settlement of awards, as provided in Section 3(b) below.
Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.

 

  (ii) The aggregate number of Common Shares available for issuance or transfer
under Section 3(a)(i) of this Plan will be reduced by one Common Share for every
Common Share issued or transferred upon exercise of an Option Right or
Appreciation Right granted under this Plan or issued or transferred in
connection with an award other than an Option Right or Appreciation Right
granted under this Plan. Subject to the provisions of Section 3(b) of this Plan,
Common Shares covered by an award granted under this Plan will not be counted as
used unless and until they are actually issued or transferred.

 

  (b) Share Counting Rules.

 

5



--------------------------------------------------------------------------------

  (i) If any Common Shares issued or transferred pursuant to an award granted
under this Plan are forfeited, or an award granted under this Plan is cancelled
or forfeited, expires or is settled for cash (in whole or in part), the Common
Shares issued or transferred pursuant to, or subject to, such award (as
applicable) will, to the extent of such cancellation, forfeiture, expiration, or
cash settlement, be available for issuance or transfer under Section 3(a) above.

 

  (ii) Notwithstanding anything to the contrary contained in this Section 3 ,
the following Common Shares will not be added to the aggregate number of Common
Shares available for issuance or transfer under Section 3(a) above: (A) Common
Shares tendered or otherwise used in payment of the Option Price of an Option
Right; (B) Common Shares withheld or otherwise used by the Company to satisfy a
tax withholding obligation; and (C) Common Shares reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of Option
Rights. In addition, if, under this Plan, a Participant has elected to give up
the right to receive compensation in exchange for Common Shares based on fair
market value, such Common Shares will not count against the aggregate plan limit
under Section 3(a) above.

 

  (c) Limit on Incentive Stock Options. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of Common Shares
actually issued or transferred by the Company upon the exercise of Incentive
Stock Options will not exceed 1,230,000 Common Shares.

 

  (d) Individual Participant Limits. Notwithstanding anything in this Section 3
, or elsewhere in this Plan, to the contrary, and subject to adjustment as
provided in Section 11 of this Plan:

 

  (i) No Participant will be granted Option Rights and/or Appreciation Rights,
in the aggregate, for more than 400,000 Common Shares during any calendar year.

 

  (ii) No Participant will be granted Qualified Performance-Based Awards of
Restricted Shares, Restricted Stock Units, Performance Shares and/or other
awards under Section 9 of this Plan, in the aggregate, for more than 400,000
Common Shares during any calendar year.

 

  (iii) In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards of Performance Units and/or other awards payable in
cash under Section 9 of this Plan having an aggregate maximum value as of their
respective Dates of Grant in excess of $5,000,000.

 

  (iv) In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards that are Cash Incentive Awards having an aggregate
maximum value in excess of $5,000,000.

 

  (v) No non-employee Director will be granted, in any period of one calendar,
awards under the plan in excess of 40,000 Common Shares.

 

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

 

  (a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

 

  (b) Each grant will specify an Option Price per share, which (except with
respect to Replacement Awards or awards under Section 22 of this Plan) may not
be less than the Market Value per Share on the Date of Grant.

 

  (c)

Each grant will specify whether the Option Price will be payable (i) in cash or
by check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of Common
Shares owned by the Optionee (or other consideration authorized pursuant to
Section 4(d) of this Plan) having a value at the time of exercise equal to the
total Option Price, (iii) subject to

 

6



--------------------------------------------------------------------------------

  any conditions or limitations established by the Committee, the Company’s
withholding of Common Shares otherwise issuable upon exercise of an Option Right
pursuant to a “net exercise” arrangement (it being understood that, solely for
purposes of determining the number of treasury shares held by the Company, the
Common Shares so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee.

 

  (d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

 

  (e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

 

  (f) Each grant may specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable, and any such grant may
provide for the earlier exercise of such Option Rights, including in the event
of the retirement, death or disability of a Participant or a Change in Control.

 

  (g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

 

  (h) Option Rights granted under this Plan may be (i) options, including,
without limitation, Incentive Stock Options that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

 

  (i) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.

 

  (j) No Option Right will be exercisable more than 10 years from the Date of
Grant.

 

  (k) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

 

  (l) Each grant of Option Rights will be evidenced by an Award Agreement. Each
Award Agreement will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

 

5. Appreciation Rights.

 

  (a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which will be expressed as a percentage of the Spread (not exceeding 100%) at
the time of exercise. Tandem Appreciation Rights may be granted at any time
prior to the exercise or termination of the related Option Rights; provided,
however, that a Tandem Appreciation Right awarded in relation to an Incentive
Stock Option must be granted concurrently with such Incentive Stock Option. A
Free-Standing Appreciation Right will be a right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.

 

  (b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

7



--------------------------------------------------------------------------------

  (i) Each grant may specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, Common Shares or any
combination thereof.

 

  (ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.

 

  (iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

  (iv) Each grant of Appreciation Rights may specify the period or periods of
continuous service by the Participant with the Company or any Subsidiary that is
necessary before the Appreciation Rights or installments thereof will become
exercisable, and any such grant of Appreciation Rights may provide for the
earlier exercise of such Appreciation Rights, in the event of the retirement,
death or disability of a Participant or a Change in Control.

 

  (v) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.

 

  (vi) Each grant of Appreciation Rights will be evidenced by an Award
Agreement, which Award Agreement will describe such Appreciation Rights,
identify the related Option Rights (if applicable), and contain such other terms
and provisions, consistent with this Plan, as the Committee may approve.

 

  (c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

 

  (d) Appreciation Rights granted under this Plan may not provide for any
dividends or dividend equivalents thereon.

 

  (e) Regarding Free-Standing Appreciation Rights only:

 

  (i) Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which (except with respect to Replacement Awards or awards
under Section 22 of this Plan) may not be less than the Market Value per Share
on the Date of Grant;

 

  (ii) Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and

 

  (iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

 

6. Restricted Shares. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Shares to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referenced.

 

  (b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

 

  (c) Each such grant or sale will provide that the Restricted Shares covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee at the Date of Grant or until achievement of Management Objectives
referred to in subparagraph (e) below.

 

8



--------------------------------------------------------------------------------

  (d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

 

  (e) Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Shares.

 

  (f) Each grant of Restricted Shares may specify the period or periods of
continuous service by the Participant with the Company or any Subsidiary that is
necessary before the termination of restrictions on such Restricted Shares, and
any such grant or sale of Restricted Shares may provide for the earlier
termination of restrictions on such Restricted Shares, including in the event of
the retirement, death or disability of a Participant or a Change in Control.
Notwithstanding any provision of the Plan to the contrary, no award of
Restricted Shares intended to be a Qualified Performance-Based Award will
provide for such early termination of restrictions (other than in connection
with the death or disability of the Participant or a Change in Control) to the
extent such provisions would cause such award to fail to be a Qualified
Performance-Based Award.

 

  (g) Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award;
provided , however , that dividends or other distributions on Restricted Shares
with restrictions that lapse as a result of the achievement of Management
Objectives will be deferred until and paid contingent upon the achievement of
the applicable Management Objectives.

 

  (h) Each grant or sale of Restricted Shares will be evidenced by an Award
Agreement and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve. Unless otherwise directed by the Committee,
(i) all certificates representing Restricted Shares will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares or
(ii) all Restricted Shares will be held at the Company’s transfer agent in book
entry form with appropriate restrictions relating to the transfer of such
Restricted Shares.

 

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

 

  (a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash, or a combination thereof, to the Participant in
the future in consideration of the performance of services, subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify.

 

  (b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

 

  (c)

Each grant or sale of Restricted Stock Units may specify the period or periods
of continuous service by the Participant with the Company or any Subsidiary that
is necessary before the termination of restrictions on such Restricted Stock
Units, and any such grant or sale of Restricted Stock Units may provide for the
earlier lapse or other modification of the Restriction Period, including in the
event of the retirement, death or disability of a Participant or a Change in
Control. Notwithstanding any provision of the Plan to the contrary,

 

9



--------------------------------------------------------------------------------

  no award of Restricted Stock Units intended to be a Qualified
Performance-Based Award will provide for such early lapse or modification of the
Restriction Period (other than in connection with the death or disability of the
Participant or a Change in Control) to the extent such provisions would cause
such award to fail to be a Qualified Performance-Based Award.

 

  (d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Common Shares deliverable upon payment of the Restricted Stock Units and
will have no right to vote them, but the Committee may, at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares; provided , however , that dividend equivalents or
other distributions on Common Shares underlying Restricted Stock Units with
restrictions that lapse as a result of the achievement of Management Objectives
will be deferred until and paid contingent upon the achievement of the
applicable Management Objectives.

 

  (e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Shares or cash, or a combination thereof.

 

  (f) Each grant or sale of Restricted Stock Units will be evidenced by an Award
Agreement and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.

 

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to Cash Incentive Awards, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors; provided , however , that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

 

  (b) The Performance Period with respect to each Cash Incentive Award,
Performance Share or Performance Unit will be such period of time as will be
determined by the Committee at the time of grant, and any such grant of
Performance Shares, Performance Units or Cash Incentive Award may provide for
the earlier lapse or other modification, of the Performance Period, including in
the event of the retirement, death or disability of a Participant or a Change in
Control. Notwithstanding any provision of the Plan to the contrary, no such
adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

 

  (c) Any grant of Cash Incentive Awards, Performance Shares or Performance
Units will specify Management Objectives which, if achieved, will result in
payment or early payment of the award, and each grant may specify in respect of
such specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.

 

  (d) Each grant will specify the time and manner of payment of Cash Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in Common Shares, in Restricted Shares or Restricted Stock
Units or in any combination thereof.

 

10



--------------------------------------------------------------------------------

  (e) Any grant of Cash Incentive Awards, Performance Shares or Performance
Units may specify that the amount payable or the number of Common Shares or
Restricted Shares or Restricted Stock Units with respect thereto may not exceed
a maximum specified by the Committee at the Date of Grant.

 

  (f) The Committee may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof either in cash or in
additional Common Shares, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.

 

  (g) Each grant of Cash Incentive Awards, Performance Shares or Performance
Units will be evidenced by an Award Agreement and will contain such other terms
and provisions, consistent with this Plan, as the Committee may approve.

 

9. Other Awards.

 

  (a) Subject to applicable law and the applicable limits set forth in Section 3
of this Plan, the Committee may grant to any Participant such other awards that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Shares or factors that may influence
the value of such shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Shares, purchase rights for Common Shares, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the Common Shares
or the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company. The Committee will determine
the terms and conditions of such awards, including any Management Objectives, if
applicable. Common Shares delivered pursuant to an award in the nature of a
purchase right granted under this Section 9 will be purchased for such
consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, Common Shares, other awards, notes or other
property, as the Committee determines.

 

  (b) Cash awards, as an element of or supplement to any other award granted
under this Plan, may also be granted pursuant to this Section 9.

 

  (c) The Committee may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.

 

  (d) Each grant of an award under this Section 9 may specify the period or
periods of continuous services by the Participant with the Company or any
Subsidiary that is necessary before such award is earned, vested, or no longer
subject to applicable restrictions, and any grant of an award under this
Section 9 may provide for the earlier earning or vesting of, or elimination of
restrictions applicable to, such award, including in the event of the
retirement, death or disability of the Participant or a Change in Control.
Notwithstanding any provision of this Plan to the contrary, no such adjustment
will be made in the case of a Qualified Performance-Based Award (other than in
connection with the death or disability of the Participant or a Change in
Control) where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code. In such event, the
Award Agreement will specify the time and terms of delivery.

 

10. Administration of this Plan.

 

  (a) This Plan will be administered by the Committee. The Committee may from
time to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

 

  (b)

The interpretation and construction by the Committee of any provision of this
Plan or of any Award Agreement (or related documents) and any determination by
the Committee pursuant to any provision of this

 

11



--------------------------------------------------------------------------------

  Plan or of any such agreement, notification or document will be final and
conclusive. No member of the Committee shall be liable for any such action or
determination made in good faith. In addition, the Committee is authorized to
take any action it determines in its sole discretion to be appropriate subject
only to the express limitations contained in this Plan, and no authorization in
any Plan Section or other provision of this Plan is intended or may be deemed to
constitute a limitation on the authority of the Committee.

 

  (c) To the extent permitted by law, the Committee may delegate to one or more
of its members or to one or more officers of the Company, or to one or more
agents or advisors, such administrative duties or powers as it may deem
advisable, and the Committee, the subcommittee, or any person to whom duties or
powers have been delegated as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee, the subcommittee
or such person may have under the Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as the Committee: (i) designate employees to be recipients of
awards under this Plan; (ii) designate Capital Southwest Participants to be
recipients of Replacement Awards and the applicable terms and number of Common
Shares subject to such Replacement Awards; and (iii) determine the size of any
such awards; provided , however , that (A) the Committee will not delegate such
responsibilities to any such officer for awards granted to an employee who is an
officer, Director, or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act, or any Covered Employee; (B) the resolution providing for such
authorization sets forth the total number of Common Shares such officer(s) may
grant; and (C) the officer(s) will report periodically to the Committee
regarding the nature and scope of the awards granted pursuant to the authority
delegated.

 

11. Adjustments. The Committee shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Shares, Restricted Stock Units, Performance Shares and
Performance Units granted hereunder and, if applicable, in the number of Common
Shares covered by other awards granted pursuant to Section 9 hereof, in the
Option Price and Base Price provided in outstanding Option Rights and
Appreciation Rights, in the kind of shares covered thereby, in Cash Incentive
Awards, and in other award terms, as the Committee, in its sole discretion,
exercised in good faith, shall determine is equitably required to prevent
dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Committee shall provide in substitution for any or all
outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, shall determine to be equitable in the
circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Committee may in its discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Committee shall
also make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, shall determine is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that any such adjustment to the
number specified in Section 3(c) will be made only if and to the extent that
such adjustment would not cause any Option Right intended to qualify as an
Incentive Stock Option to fail to so qualify.

 

12. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Award Agreement made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:

 

  (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person(s))
“beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, of 33 1/3% or more of (i) the then outstanding Common Stock of
the Company or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally on the election of
directors of the Company;

 

12



--------------------------------------------------------------------------------

  (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) acquires “beneficial ownership” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
that, together with securities held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the securities
of the Company;

 

  (c) individuals who at any time during the term of this Agreement constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election or nomination for election was approved by a
vote of at least 75% of the directors comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination), and whose election or nomination was not in connection with any
transaction described in subsections (a), (b), (d), (e) or (f) or in connection
with an actual or threatened proxy contest relating to the election of directors
of the Company shall be, for purposes of this clause (c), considered as though
such person were a member of the Incumbent Board;

 

  (d) any consolidation or merger to which the Company is a party, if following
such consolidation or merger, stockholders of the Company immediately prior to
such consolidation or merger shall not beneficially own securities representing
at least a majority of (i) the then outstanding common stock and (ii) the
combined voting power of the then outstanding voting securities, of the
surviving or continuing corporation;

 

  (e) any sale, lease, exchange or other transfer (in one transaction or in a
series of related transactions occurring during the twelve-month period ending
on the date of the most recent transaction) of a majority of the assets of the
Company, other than to an entity (or entities) of which the Company or the
stockholders of the Company immediately following such transaction beneficially
own securities representing at least a majority of (i) the then outstanding
common equity and (ii) the combined voting power of the then outstanding voting
securities;

 

  (f) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

  (g) any other event specified by the Board, regardless of whether at the time
an Award is granted or thereafter.

For purposes of any award or payment that provides for a deferral of
compensation under Section 409A of the Code, to the extent the impact of a
Change in Control on such award or payment would subject a Participant to
additional taxes under Section 409A, a Change in Control for purposes of such
award or payment will mean both a Change in Control (as defined above) and a
“change in control event” within the meaning of Treas. Reg. § 1.409A-3(i)(5).

 

13. Detrimental Activity and Recapture Provisions. Any Award Agreement may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either
(a) during employment or other service with the Company or a Subsidiary or
(b) within a specified period after termination of such employment or service,
shall engage in any detrimental activity. In addition, notwithstanding anything
in this Plan to the contrary, any Award Agreement may also provide for the
cancellation or forfeiture of an award or the forfeiture and repayment to the
Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be required by the
Committee or under Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Common Shares may be traded.

 

14.

Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are

 

13



--------------------------------------------------------------------------------

employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the Stockholders.

 

15. Transferability.

 

  (a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Shares, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under the Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

 

  (b) The Committee may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.

 

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Shares, and such Participant fails to make arrangements for the
payment of tax, then, unless otherwise determined by the Committee, the Company
will withhold Common Shares having a value equal to the amount required to be
withheld. Notwithstanding the foregoing, when a Participant is required to pay
the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant may elect, unless otherwise determined by
the Committee, to satisfy the obligation, in whole or in part, by having
withheld, from the shares required to be delivered to the Participant, Common
Shares having a value equal to the amount required to be withheld or by
delivering to the Company other Common Shares held by such Participant. The
shares used for tax withholding will be valued at an amount equal to the market
value of such Common Shares on the date the benefit is to be included in
Participant’s income. In no event will the market value of the Common Shares to
be withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld. Participants will also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.

 

17. Compliance with Section 409A of the Code.

 

  (a) To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. This Plan and any grants made hereunder will be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

14



--------------------------------------------------------------------------------

  (b) Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.

 

  (c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the fifth business day of the seventh month after such
separation from service.

 

  (d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

 

18. Amendments.

 

  (a) The Board may at any time and from time to time amend this Plan in whole
or in part; provided , however , that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Stockholders in order to comply with applicable law or the rules of the NASDAQ
Stock Market, LLC or, if the Common Shares are not traded on the NASDAQ Stock
Market, LLC, the principal national securities exchange upon which the Common
Shares are traded or quoted, then, such amendment will be subject to Stockholder
approval and will not be effective unless and until such approval has been
obtained.

 

  (b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without Stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Stockholders.

 

  (c)

If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, including in the case of termination of
employment by reason of death, disability or retirement, or in the case of
unforeseeable emergency or other special circumstances or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Shares
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer

 

15



--------------------------------------------------------------------------------

  has not lapsed, or any Restricted Stock Units as to which the Restriction
Period has not been completed, or any Cash Incentive Awards, Performance Shares
or Performance Units which have not been fully earned, or any other awards made
pursuant to Section 9 subject to any vesting schedule or transfer restriction,
or who holds Common Shares subject to any transfer restriction imposed pursuant
to Section 15(b) of this Plan, the Committee may, in its sole discretion,
accelerate the time at which such Option Right, Appreciation Right or other
award may be exercised or the time at which such substantial risk of forfeiture
or prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Cash Incentive Awards,
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award, except in the case of a
Qualified Performance-Based Award where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.

 

  (d) Subject to Section 18(b) hereof, the Committee may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Qualified Performance-Based Award (other than in connection
with the Participant’s death or disability, or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Committee will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Qualified Performance-Based Award. Subject to
Section 11 above, no such amendment will impair the rights of any Participant
without his or her consent. The Board may, in its discretion, terminate this
Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.

 

19. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

 

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grant will be made under this Plan on or after the tenth anniversary of
the Effective Date, but all grants made on or prior to such date will continue
in effect thereafter subject to the terms thereof and of this Plan.

 

21. Miscellaneous Provisions.

 

  (a) The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

 

  (b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

 

  (c) Except with respect to Section 21(e), to the extent that any provision of
this Plan would prevent any Option Right that was intended to qualify as an
Incentive Stock Option from qualifying as such, that provision will be null and
void with respect to such Option Right. Such provision, however, will remain in
effect for other Option Rights and there will be no further effect on any
provision of this Plan.

 

  (d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

 

  (e) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

 

  (f) No Participant will have any rights as a Stockholder with respect to any
Common Shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.

 

16



--------------------------------------------------------------------------------

  (g) The Committee may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.

 

  (h) Except with respect to Option Rights and Appreciation Rights, the
Committee may permit Participants to elect to defer the issuance of Common Share
under the Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.

 

  (i) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.

 

22. Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Other Company. Notwithstanding anything in this Plan to the contrary:

 

  (a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed, substituted or converted and need
not comply with other specific terms of this Plan, and may account for Common
Shares substituted for the securities covered by the original awards and the
number of shares subject to the original awards, as well as any exercise or
purchase prices applicable to the original awards, adjusted to account for
differences in stock prices in connection with the transaction.

 

  (b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided , however , that awards using
such available shares may not be made after the date awards or grants could have
been made under the terms of the pre-existing plan absent the acquisition or
merger, and may only be made to individuals who were not employees or directors
of the Company or any Subsidiary prior to such acquisition or merger.

 

  (c) Any Common Shares that are issued or transferred by, or that are subject
to any awards that are granted by, or become obligations of, the Company under
Sections 22(a) or 22(b) above will not reduce the Common Shares available for
issuance or transfer under the Plan or otherwise count against the limits
contained in Section 3 of the Plan. In addition, no Common Shares that are
issued or transferred by, or that are subject to any awards that are granted by,
or become obligations of, the Company under Sections 22(a) or 22(b) above will
be added to the aggregate plan limit contained in Section 3 of the Plan.

 

23. Capital Southwest Awards.

 

  (a) The Company is authorized to issue Replacement Awards to Capital Southwest
Participants in connection with the adjustment and replacement by Capital
Southwest of certain stock options, restricted share awards and incentive awards
previously granted by Capital Southwest under a Capital Southwest Plan.
Notwithstanding any other provision of this Plan to the contrary, the number of
Common Shares to be subject to a Replacement Award and the other terms and
conditions of each Replacement Award, including option exercise price, as
applicable, shall be determined by the Committee, all in accordance with the
terms of the Employee Matters Agreement.

 

17



--------------------------------------------------------------------------------

  (b) Any Common Shares that are issued by, or that are subject to any
Replacement Awards that are granted by, the Company under Section 23(a) above
will not reduce the Common Shares available for issuance or transfer under the
Plan or otherwise count against the limits contained in Section 3 of the Plan.
In addition, no Common Shares that are issued by, or that are subject to any
Replacement Awards that are granted by, the Company under Section 23(a) above
will be added to the aggregate plan limit contained in Section 3 of the Plan.

[Remainder of Page Intentionally Blank]

 

18